IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                  AT JACKSON

                              JANUARY 1999 SESSION         FILED
                                                             April 19, 1999

                                                          Cecil Crowson, Jr.
                                                           Appellate C ourt Clerk
STATE OF TENNESSEE,                )
                                   )
      Appellee,                    ) C.C.A. NO. 02C01-9808-CC-00242
                                   )
                                   ) Fayette County
V.                                 )
                                   ) Honorable Jon Kerry Blackwood, Judge
                                   )
RICHARD R. POWERS, JR.,            ) (Driving Under the Influence)
                                   )
      Appellant.                   )




FOR THE APPELLANT:                    FOR THE APPELLEE:

DAVID A. MCLAUGHLIN                  JOHN KNOX WALKUP
WILLIAM F. BURNS                     Attorney General & Reporter
Waring Cox, PLC
50 N. Front St., Suite 1300           ELIZABETH T. RYAN
Memphis, TN 38103                     Assistant Attorney General
                                      Criminal Justice Division
                                      425 Fifth Avenue North
                                      Nashville, TN 37243-0493

                                      ELIZABETH T. RICE
                                      District Attorney General
                                      302 Market Street
                                      Somerville, TN 38068




OPINION FILED: ___________________


AFFIRMED AS MODIFIED


JOHN EVERETT WILLIAMS,
Judge
                                  OPINION

       The defendant, Richard R. Powers, Jr., appeals on two certified questions

of law. The Circuit Court of Fayette County, Tennessee, denied the defendant’s

motion to suppress certain evidence regarding his arrest for driving under the

influence. The defendant moved to suppress the results of both the chemical

breath test and two of three field sobriety tests. After the trial court denied his

motion, the defendant pleaded guilty but reserved appeal under the certified

questions of law. We conclude the trial court erred in entering two DUI

convictions based upon the same conduct. We affirm one DUI conviction and

set the other aside.



                                  BACKGROUND



       The record submitted to this Court does not contain the transcript of the

preliminary hearing, and few facts were presented at the suppression hearing.

Therefore, the record before this Court contains little background information.

The record omits details regarding the basis for the stop, the initial interaction

between the officer and the defendant, the officer’s observations, and one field

sobriety test not addressed by the defendant’s questions of law.



       However, the record indicates that the officer stopped the defendant for

speeding. The officer subsequently administered three field sobriety tests. The

defendant claims that his responses to two of the tests, given while in custody

and without benefit of a “Miranda” warning, should be suppressed. He argues

that his reciting the alphabet from “L” to “Z” and his reciting a series of numbers

in reverse order both constitute self-incrimination, in violation of protection

granted by the Fifth Amendment to the United States Constitution.




                                         -2-
       After arresting the defendant, the officer apparently advised the defendant

that he would lose his operator’s license for six months, not the actual term of

one year, if he did not submit to a chemical breath test. The defendant also

asserts that the officer failed to advise him that he could obtain an independent

alcohol test. Thus, the defendant argues, the results of the chemical breath test

should be suppressed because the officer did not operate in strict compliance

with the applicable law.



                                       ANALYSIS

       The defendant presents his certified question under Tenn. R. Crim. P.

37(b)(2)(i):

               An appeal lies from any order or judgment in a criminal
               proceeding where the law provides for such appeal, and
               from any judgment of conviction. . . . (2) Upon a plea of
               guilty or nolo contendere if: (i) Defendant entered into a
               plea agreement under Rule 11(e) but explicitly reserved
               with the consent of the state and of the court the right to
               appeal a certified question of law that is dispositive of the
               case.


The trial court’s Order comprises a statement of the certified question, sufficient

to “clearly identify the scope and the limits of the legal issue reserved,” and the

requisite consent from the trial judge and from the state for an appeal on a

dispositive question of law. See State v. Preston, 759 S.W.2d 647, 650 (Tenn.

1988). An issue is dispositive when the appellate court must either affirm or

reverse and dismiss on that issue. See State v. Wilkes, 684 S.W.2d 663, 667

(Tenn. Crim. App. 1984).



       The defendant contends the results of the chemical breath test are

subject to suppression since the implied consent form incorrectly advised him

that his driving privileges would be suspended for six months, rather than the

correct time of one year, if he refused to submit to the test. See Tenn. Code

Ann. § 55-10-406(a)(3). This Court has previously concluded that an officer’s

failure to give the license suspension warning does not warrant suppression of



                                         -3-
the blood alcohol test. State v. Jerry Huskins, C.C.A. No. 01C01-9707-CR-

00253, Putnam County (Tenn. Crim. App. filed September 29, 1998, at

Nashville). We similarly conclude that erroneously advising a defendant of a

six-month suspension rather than the proper one-year suspension does not lead

to suppression. Common sense also dictates that if the defendant was willing to

consent to the test believing his refusal would lead to a six-month suspension, he

certainly would have consented had he known the suspension would have been

for one year. This issue is without merit.



       This Court notes that the trial court entered two separate judgments of

conviction for two counts of DUI based upon the same conduct. Count 1

charged driving under the influence of an intoxicant pursuant to Tenn. Code Ann.

§ 55-10-401(a)(1), and Count 2 charged driving with an alcohol concentration of

.10% or more pursuant to Tenn. Code Ann. § 55-10-401(a)(2). The statute does

not contemplate separate offenses based upon the same conduct as this would

be a double jeopardy violation. See generally, State v. Denton, 938 S.W.2d 373,

378-83 (Tenn. 1996).



       We have determined that the chemical test was not subject to

suppression; therefore, defendant’s conviction pursuant to Tenn. Code Ann. §

55-10-401(a)(2) is proper. This renders moot the other certified question relating

to the propriety of certain field sobriety tests absent Miranda warnings since it

related to the conviction pursuant to Tenn. Code Ann. § 55-10-410(a)(1).



                                   CONCLUSION

       We affirm the judgment of conviction under Count 2 of the indictment

alleging that the defendant unlawfully drove a motor vehicle with an alcohol

concentration of .10% or more. We remand this matter to the trial court with

instructions to set aside the separate DUI conviction under Count 1 of the

indictment.



                                         -4-
                                      _________________________________
                                      JOHN EVERETT W ILLIAMS, Judge




CONCUR:




_____________________________
DAVID G. HAYES, Judge




_____________________________
JOE G. RILEY, Judge




                                -5-